Citation Nr: 9924217	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945 and from August 1950 to September 1967.  The 
veteran died on August [redacted], 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
cause of the veteran's death.  It should be noted that the 
issue of entitlement to Chapter 35 Dependents' Educational 
Assistance benefits was also developed and certified for 
appellate review; however there is no indication in the 
record that the appellant was seeking such benefits.  
Accordingly, that issue will not be considered at this time.


FINDINGS OF FACT

1.  The cause of the veteran's death was certified as 
cerebrovascular accident due to aspiration pneumonia and 
chronic obstructive pulmonary disease.

2.  At the time of the veteran's death, service connection 
had been established for: post operative residuals of 
excision of semilunar cartilage and chondrectomy of the right 
knee with arthritic changes, evaluated as 10 percent 
disabling; right inguinal herniorrhaphy, evaluated as 
noncompensable; and hydrocelectomy of the right testicle, 
evaluated as noncompensable. 

3.  Competent medical evidence attributing the veteran's 
cause of death to service and/or a service-connected 
disability has not been presented.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
disabilities contributed to his death.

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (1998).

The death certificate shows that the veteran died in August 
1996, at age 74.  The immediate cause of death was listed as 
cerebrovascular accident due to aspiration pneumonia and 
chronic obstructive pulmonary disease.  At the time of the 
veteran's death, service connection was in effect for 
postoperative residuals of excision of semilunar cartilage 
and chondrectomy of the right knee with arthritic changes, 
right inguinal herniorrhaphy, and hydrocelectomy of the right 
testicle.

An October 1986 VA hospital discharge summary revealed that 
the veteran was treated for osteomyelitis with cellulitis of 
the left foot.  Diagnoses included osteomyelitis with 
cellulitis of the left foot, noninsullin dependent diabetes 
mellitus, and peripheral microvascular disease.  These 
disabilities were not service-connected.

As noted earlier, to well ground the appellant's claim, there 
must be medical evidence showing that a disability incurred 
in or aggravated by service was a principal or contributory 
cause of the veteran's death.  In the instant case, the death 
certificate does not indicate that any of the veteran's 
service-connected disabilities were in any manner involved 
with the veteran's death.  Moreover, the is no medical 
evidence of record indicating that the veteran was treated 
for any of his service-connected disabilities at the time or 
just prior to his death or that such disabilities played a 
contributory role in the veteran's death.

As set forth above, the appellant has contended that the 
veteran's service-connected disabilities caused blockage and 
contributed to his death.  However, there is no competent 
medical evidence of record establishing an etiological 
relationship between the veteran's cerebrovascular accident 
and chronic obstructive pulmonary disease and his service-
connected disabilities.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 495.

In the absence of any evidence establishing an etiological 
relationship between the veteran's cause of death to his 
active service, there is no plausible basis for entitlement 
to service connection for the cause of the veteran's death.  
Thus, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
denied.

The Board acknowledges that it has decided the current issue 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether the appellant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant's claim was denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirement to submit a well 
grounded claim.  The result is the same.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

